Citation Nr: 0930103	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  99-16 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a total hysterectomy, left salpingo 
oophorectomy, lysis of adhesions, ruptured left ovary, and 
uterine fibroids.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for a hysterectomy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergies, to include maxillary sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
November 1987 and from March 1990 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia and from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In June 2000, the Veteran's claims file was transferred to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, and the RO at Houston, 
Texas currently maintains jurisdiction.

In March 2004 and October 2006, the Board remanded the 
present matter for additional development and due process 
concerns.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the Veteran testified at a hearing before a 
Veterans Law Judge at the RO; a transcript of the hearing is 
of record.  That Veterans Law Judge has since left the Board.  
The Veteran was offered the opportunity to testify at another 
hearing with a Veterans Law Judge who will decide her appeal, 
which she accepted.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the Veteran due process, the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge, at the RO, in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




